DETAILED ACTION
This action is in reply to papers filed 10/5/2021.  Claims are pending 1-2, 6-13 and 16-28 are pending with claims 1-2, 6-8 and 16-28 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180360994A1, Published 12/20/2018.	

	              		          Maintained Rejection
Applicant's arguments filed 10/5/2021, with respect to the 112 (a) rejection of claims 1-2, 6-8 and 16-20 as failing to comply with the enablement requirement has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8 and 16-20 remain and new claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•          (A) The breadth of the claims; 
•          (B) The nature of the invention;
•          (C) The state of the prior art;
•          (D) The level of one of ordinary skill; 
•          (E) The level of predictability in the art; 
•          (F) The amount of direction provided by the inventor; 
•          (G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.

Independent claim 1 is drawn to a method for killing cancer cells in an animal, the method comprising induction of preferential killing of cancer cells that comprise at least one DNA sequence, which is not present in or is not present in significant amounts in healthy cells of said animal, by administering 1) an effective amount of at least one expression vector, wherein each of said at least one expression vector comprise a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence, and which comprise (s) a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when it is bound to said recognition molecule, or 2) an effective amount of at least one first expression vector, wherein each of said at least one first expression vector comprises a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence(s), and an effective amount of at least one second expression vector, which comprises a second nucleic  acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, or 3) an effective amount of at least one recognition molecule that specifically recognizes at least one of said at least one DNA sequence and an effective amount of at least one molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, or 4) an effective amount of at least one expression vector, which comprises a nucleic acid sequence encoding a recognition molecule that specially recognizes at least one of said at least one DNA sequence and an effective amount of at least one second molecule that selectively disrupts DNA comprising sat at least one DNA sequence when being bound to said recognition molecule, or 5) an effective amount of at least one recognition molecule that specially recognizes at least one of said at least one DNA sequence an dan effective amount of at least one expression vector, which comprises a nucleic acid sequence  encoding a molecule that selectively disrupts DNA comprising at least one DNA sequence when being bound to said recognition molecule, wherein administration of said vector (s) and/or molecules (s) defined in any one of 1-5 results in disruption of nucleic acid molecules that comprise said at least one DNA sequence to such a degree that said caner cells are lethally damaged due to introduction of multiple disruptions of the genome of said cancer cells and/or due to deletion of multiple base pairs of the genome of said cancer cells. 
Independent claim 20 is drawn to a method for killing cancer cells in an animal, the method comprising induction of preferential killing of cancer cells that comprise at least one DNA sequence, which is not present in or is not present in significant amounts in healthy cells of said animal, by administering 1) an effective amount of at least one expression vector, wherein each of said at least one expression vector comprise a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence, and which comprise (s) a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when it is bound to said recognition molecule, or 2) an effective amount of at least one first expression vector, wherein each of said at least one first expression vector comprises a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence, and an effective amount of at least one second expression vector, which comprises a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, or 3) an effective amount of at least one recognition molecule that specifically recognizes at least one of said at least one DNA sequence and an effective amount of at least one molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, or 4) an effective amount of at least one expression vector, which comprises a nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at  least one DNA sequence and an effective amount of at least one second molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, or 5) an effective amount of at least one recognition molecule that specifically recognizes at least one of said at least one DNA sequence and an effective amount of at least one expression vector, which comprises a nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, wherein administration of said vector(s) and/or molecule(s) defined in any one of steps 1-5 results in disruption of nucleic acid molecules that comprise said at least one DNA sequence to such a degree that said cancer cells are killed or neutralized and wherein the animal is not exposed to any recognition molecule that recognizes the animal's autologous DNA in healthy cells.
Independent claim 21 is drawn to a method of killing cancer cells in an animal, the method comprising induction of preferential killing of cancer cells that comprise at least one DNA sequence, which is not present in or is not present in significant amounts in healthy cells of said animal, by administering 1) an effective amount of at least one expression vector, wherein each of said at least one expression vector comprise a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence, and which comprise(s) a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when it is bound to said recognition molecule, or 2) an effective amount of at least one first expression vector, wherein each of said at least one first expression vector comprises a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence(s), and an effective amount of at least one second expression vector, which comprises a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, wherein the recognition molecule is a crRNA and wherein said molecule that selectively disrupts said at least one DNA sequence when being bound to said recognition molecule is a CRISPR-associated protein (Cas), wherein administration of said vector(s) and/or molecule(s) defined in 1 or 2 results in disruption of nucleic acid molecules that comprise said at least one DNA sequence to such a degree that said cancer cells are lethally damaged due to introduction of multiple disruptions of the genome of said cancer cells and/or due to deletion of multiple base pairs of the genome of said cancer cells.
Independent claim 22 is drawn to a method of killing cancer cells in an animal, the method comprising induction of preferential killing of cancer cells that comprise at least one DNA sequence, which is not present in or is not present in significant amounts in healthy cells of said animal, by administering 1) an effective amount of at least one expression vector, wherein each of said at least one expression vector(s) comprise a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence(s), and which comprise(s) a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when it is bound to said recognition molecule, or 2) an effective amount of at least one first expression vector, wherein each of said at least one expression vector(s) comprise(s) a first nucleic acid sequence encoding a recognition molecule that specifically recognizes at least one of said at least one DNA sequence(s), and an effective amount of at least one second expression vector, which comprises a second nucleic acid sequence encoding a molecule that selectively disrupts DNA comprising said at least one DNA sequence when being bound to said recognition molecule, wherein the recognition molecule is a crRNA and wherein said molecule that selectively disrupts said at least one DNA sequence when being bound to said recognition molecule is a CRISPR-associated protein (Cas), wherein administration of said vector(s) and/or molecule(s) defined in 1 or 2 results in disruption of nucleic acid molecules that comprise said at least one DNA sequence to such a degree that said cancer cells are killed or neutralized and wherein the animal is not exposed to any recognition molecules that recognizes the animal’s autologous DNA in healthy cells.
Amount of Direction Provided by Inventor/Working Examples: Starting at para. 112 of the PgPub, the specification details a ‘Bioinformatics Proof-of-Concept’ experiment which is illustrated in Fig. 1, copied below.  

    PNG
    media_image1.png
    567
    873
    media_image1.png
    Greyscale

Continuing, starting at para. 114 of the specification, Inventors state the input parameters for the computer system are DNA sequences from a group of cells, where said cells represent healthy tissue, and DNA sequences from a group of cells, where said cells represent malignant tissue in this experiment. The specification notes that the following algorithm could be supplied with input parameters from virus-infected cells and cells of a pathogenic organism. Continuing, the specification adds that the sequencing data could be whole genome, partial and/or deep DNA or RNA sequencing. First the PAM sequences of the healthy, or targeted cells, are identified using KMP (Knuth-Morris-Pratt) text search. The PAM sequence in this experiment represented the prospective use of Crispr-Cas9 and was thus 5′-NGG-3′. The PAM sequences, including the following or preceding DNA nucleotides with a length of the desired complementary recognition molecule, e.g. Crispr RNA, are stored in list form for later comparison. A trial run was executed using a custom algorithm made with the BioPython open source project and a chromosome 2 sample from a healthy and cancerous genome from the same individual found in AWS 1000 genomes project's database. Thereafter, the chromosome 2 sample sequences were inserted into their own respective Set (or Bag) data structure. The Set allows for duplicate values, such that more occurring sequences are not ignored, and can take part in a partial match analysis. A Set data structure is used for its constant O (1) runtime, essential for larger DNA sequences. As the third step, the two respective sets are computed into a third result set with a subtract (or difference) operation. The difference operation, results in a set of complementary recognition molecules, unique to the cancer cell to be targeted, and not existing in the healthy cell. In the conducted experiment out of 230 million nucleotides, including overlapping duplicates, 8 million potential targets were identified with the PAM occurring at variable positions within the target sequence. 
Finally, the specification notes that further analysis can then be performed on the resulting set of sequences, unique to the cancer cell, or healthy cell, if desired, such as ranking of their uniqueness, ranking of target sequences that correlate with targets within sequences known to correspond with parts of the exome, ranking of the targets based on their predictive activity scorer, such as via the SgRNA Scorer 1.0; the ranking of the targets further optimized based on their usability for e.g. designing LNA, ranking based on their viability to be expressed in an specific vector, e.g. an adeno-associated virus or another vector format that can provide cellular presence of the recognition and effector molecules.
At issue for the purposes of the instant rejection is that Applicant is claiming a method of killing cancer cells but fails to provide an in vitro or an in vivo example showing of such. At best, Applicant provides a prophetic example of a computational approach to designing CRISPR RNAs- which alongside tracrRNA form guide RNAs.  Although the lack of a working example does not automatically render a claimed invention non-enabling, per MPEP 2164.02, a prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved. However, the computational approach to designing the CRISPR RNA example of the specification is materially unrelated to the claims under consideration.  This is because (1) none of the claims under consideration require the use of a computer and/or algorithm and most glaringly, (2) the prophetic example does not kill cancer cells in any measurable manner whatsoever.  
In sum, the specification is wholly inadequate in providing information relevant to the claimed invention such that one of ordinary skill in the art could practice the claimed method and/or produce the claimed results without undue experimentation.  The MPEP states that “information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention" (MPEP 2164.01 c). Emphasizing the need for a specification to teach how to make and use the claimed invention, a later decision invalidated claims finding the breadth of enablement was not commensurate in scope with the claims, stating the teachings set forth in the specification provided no more than a ''plan" or "invitation" for those of skill in the art to experiment using the technology ... (In Enzo Biochem, Inc. v. Ca/gene, Inc., 188 F.3d 1362, 52 USPQ2d 1129 (Fed. Cir. 1999)). 
While the specification need not teach what is well known in the art, the specification "cannot rely upon knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art" (ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010)). Previously, the Federal circuit stated "protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure (Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361 (Fed. Cir. 1997)).   
The State of the Prior Art: Providing background, Xing and Meng (Acta Pharmacologica Sinica volume 41, pages 583–587 (2020), previously cited) teach CRISPR-Cas9 system evolved as an immune defense against foreign bacteriophage or plasmid infection in bacteria or archaea. Exogenous DNA or RNA fragments are identified and recorded by integrating a repeat-spacer array into CRISPR. Then, the CRISPR precursor is transcribed and processed into mature CRISPR-derived RNA (crRNA). After hybridization between the crRNA spacer and complementary invasive nucleotide sequences, double-strand breaks (DSBs) adjacent to the protospacer adjacent motif (PAM) are made by the cas endonuclease. The DSBs are then repaired via nonhomologous end joining (NHEJ) and homology directed repair (HDR), which directly result in end joining, base insertion and deletion or directional mutation by using the homologous repair template (Pg. 583, Col. 2, para. 1). Continuing, Xing and Meng teach tumor cells carry a wide range of genetic mutations that play important roles in oncogenesis and tumor evolution (Pg. 584, Col. 1, para. 1). Elaborating on this point, Martinez-Lage et al. (Nature Communications volume 11, Article number: 5060 (2020) previously cited) noted that unlike other genetic diseases such as Duchenne muscular dystrophy or cystic fibrosis, cancer development involves several genetic mutations that can deregulate multiple genes. In the context of cancer gene therapy, Martinez-Lage teach that it is clear that targeting a single gene is often insufficient to eliminate cancer cells (Pg. 2, Col. 1, para. 1). As such, it would be tempting to use multiple guide RNAs to target multiple genes. The use of multiple guide RNAs, alongside a Cas protein, to target loci within a genome is known as multiplexing. However, McCarty et al. (Nature Communications Vol. 11, Number: 1281 (2020) previously cited) highlights the problems associated with this technique. Indeed, McCarty lists: (1) difficulties in creating long arrays of gRNAs, and in predicting how these gRNAs will behave in living cells, (2) emergence of undesired chromosomal rearrangements using CRISPR multiplexing to cut multiple genetic loci at once and (3) as the number of gRNAs in a cell scales, they must compete for a dwindling ‘pool’ of endonucleases. With respect (3) McCarty adds that “This competition, in turn, alters the efficiency of every gRNA, an effect called retroactivity. Further, McCarty notes that while synthetic biologists strive for modularity by combining many individually characterized genetic parts together, the interconnections between these parts often result in unpredictable outputs (Pg. 9 ‘Insights and challenges of multiplexed Crispr technologies’). Particularly problematic is that Applicant has not shown how the computational-derived gRNAs behave in living cells. As noted in McCarty, there exists a significant unpredictability in their behavior in living cells.
Each of the cited references cast significant doubt on the claimed methods. As noted in Martinez-Lage, cancer is unique in that it involves several genetic mutations that can deregulate multiple genes. A CRISPR technique that allows for targeting multiple genes (multiplexing) is plagued with uncertainty and limited understanding. The as-filed specification fails to acknowledge the known problems associated with targeting multiple genes. When taken as a whole, and as understood by a person of ordinary skill in the art, it is clear that the specification is wholly inadequate in enabling the claimed inventions. The specification sheds very little light, if any, on the known problems associated with CRISPR technology. Consequently, the specification fails to address how to overcome these known problems. Therefore, based on these considerations, it would be reasonable to conclude that it would require an undue amount of experimentation in order to treat kill cancer cells, as claimed, using the specification as guide.
Burrowing down to a granular level, Daisy et al. (Molecular Biotechnology volume 63, pages93–108 (2021), previously cited) opines “Every advantage has its own disadvantage” and although CRISPR-based systems have laid a profound podium for cancer treatment, there are a lot of factors yet to be defined to increase its efficacy, especially if it is intended to treat cancer patients. First and foremost, the off-target effect of CRIPSR system makes it difficult for the researchers to target a specific genomic locus.  Elaborating, Daisy teaches that this is because CRISPR-based editing usually creates indels at undesired loci of the genome. Continuation of genetic modification at that point would obviously raise the risk of toxicity in adjacent normal cells and unwanted mutations. Hence, while designing CRISPR-based technology in oncology research, it is detrimental to identify and take control over the off-target events. Continuing, Daisy notes that besides the editing efficiency is yet another hurdle which has to be sorted out before implementing CRISPR-based therapeutics for oncological therapy. The efficiency of NHEJ and HDR in repair of double stranded DNA break is one among the important determining factors for overall gene editing efficiency. The efficacy of NHEJ and HDR in DNA repair varies for different cell types. Broadly speaking, NHEJ is an error-prone mechanism, which incorporates indels at the site of cleavage; HDR, on the other side, replaces the target gene with a recombinant alternative sequence. However, HDR template requires a viral or non-viral vector for translocation into the nucleus. Hence, strategies such as nanocarriers, to enhance the productivity of HDR template delivery into the nucleus along with co-delivery of CRISPR components would increase the specificity and efficiency of gene editing or gene correction in tumors. Though the off-target effect and efficient delivery is resolved, ‘how fit the edited cells are?’ is another unanswered question. If the CRISPR- edited cells possess great adaptability and proliferation rate than the unedited counterparts, then these edited ones can reach the therapeutic threshold essential for fruitful treatment upshots. However, Daisy cautions that if the editing efficiency is low, or the edited cells are not able to adapt themselves like the unedited ones, this pitfall will have a huge effect on the expected therapeutic outcome. Hence, Daisy adds that modification of the genome of the edited cells in vitro, followed by reinfusion of the cells back to the patients would help to overcome this obstacle at least partially. Last but not least, the immune response provoked by the Cas9 protein upon entry into patient’s body is another limiting factor. This is due to the presence of short peptides on the surface of Cas9 which acts as epitopes that can bind to the MHC molecules. In fact, previous literature has reported that the immunogenicity caused by CRISPR-Cas9 technique was the prime factor for destabilization of the host cell. Hence, strategies to minimize the host response following delivery of CRISPR-Cas system has to be framed before carrying this system to patient setting (paragraph bridging Pg. 101 and Pg. 102).
Unpacking the teachings of Daisy makes clear that even if one of ordinary skill in the art successfully designs crRNAs for the target sequence, the success of CRISPR in vivo is not a foregone conclusion. Daisy lists off-target effects, efficiency of NHEJ and HDR in repair of double stranded DNA break, and method of delivery of CRISPR components as a few of the known challenges facing CRISPR mediated cancer therapy. Further exacerbating CRISPR mediated cancer therapy is the possibility of an adverse reaction by the patient as a consequence of the introduction of exogenous material into said patient. The specification fails to address any of the known in vivo challenges espoused in Daisy. 
The level of Predictability in the Art/Conclusion: In essence, the specification merely presents an idea of, and leaves it entirely up to the practitioner to determine whether the method would produce a therapeutically relevant effect (i.e. killing cancer cells), and if so, how to carry out the claimed method. It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph.  
 Simply put, the specification provides no direction or guidance killing cancer cells. There are no working examples- in vitro or in vivo- and the prophetic example is not drawn to claims that are under consideration. Plainly stated, the prophetic example of designing crRNAs does not enable a method of killing cancer cells with CRISPR. The prior art, as exemplified in this action, is replete with critical and unanswered questions regarding CRISPR mediated cancer therapy. The specification neither addresses nor provides solutions to these questions. As a consequence, one of ordinary skill in the art would not know how to use the invention as claimed, throughout its entire scope, without undue experimentation.

Applicant’s Arguments/Response to Arguments 
Applicant argues:  Applicant submits recently published scientific papers to Kwon et al. (2022) and Jiang et al. (2022) to establish enablement of the claimed invention. Applicant states that these two references “accurately and successfully reproduced the teachings of Applicant’s invention, thus demonstrating the enabling nature of the description in the present application.” 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, MPEP 2164.05 (a) makes clear that whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  Continuing, MPEP 2164.05 (a) states that the state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. The state of the art for a given technology is not static in time. It is entirely possible that a disclosure which would not have been enabled if filed on January 2, 1990 might be enabled if the same disclosure had been filed on January 2, 1996. Therefore, the state of the prior art must be evaluated for each application based on its filing date. Examiner’s emphasis. 
In addition, MPEP 2164.05 (a) states that the state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."). Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing. In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402,405-06 (CCPA 1976); In re Budnick, 537 F.2d 535, 538, 190 USPQ 422, 424 (CCPA 1976) (In general, if an applicant seeks to use a patent to prove the state of the art for the purpose of the enablement requirement, the patent must have an issue date earlier than the effective filing date of the application.). While a later dated publication cannot supplement an insufficient disclosure in a prior dated application to make it enabling, an applicant can offer the testimony of an expert based on the publication as evidence of the level of skill in the art at the time the application was filed. Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304 (Fed. Cir. 1987). Examiner’s emphasis.
Problematic in the citation of Kwon and Jiang as enabling disclosures is that these publications were published nearly 7 years after the effective filing date of the claimed invention.  Thus, it is improper to use these post-filing publications to enable the claimed invention. 
Furthermore, a review of Kwon reveals development of a therapeutic strategy called the cancer-specific insertions–deletions (InDels) attacker (CINDELA) to selectively induce cancer cell death using the CRISPR-Cas system. Kwon adds that CINDELA utilizes a previously unexplored idea of introducing CRISPR-mediated DNA double-strand breaks (DSBs) in a cancer-specific fashion to facilitate specific cell death. In particular, CINDELA targets multiple InDels with CRISPR-Cas9 to produce many DNA DSBs that result in cancer-specific cell death. 
It must be noted that Kown specifically states their method was previously “unexplored” which contradicts Applicant’s assertion that Kown “reproduced the teachings” of the instant application. Indeed,  a word search of the instant specification reveals a single recitation of ‘double-strand break’ (para. 58) and two  recitations of ‘indels’ (para. 67 and 68). Thus, it cannot be said that Kwon “reproduced the teachings of Applicant’s invention”, as alleged by Applicant. 
Similarly, Jiang’s invention is predicated on the use of DNA damage repair inhibitors, an example of such being wortmannin. A word search reveals a single recitation of the word ‘inhibit’ and not a single recitation of the word ‘wortmannin.’ As such, it cannot be said that Jiang “reproduced the teachings of Applicant’s invention”, as alleged Applicant.
The statutory basis for the enablement requirement is found in 35 U.S.C. 112, paragraph 1, which provides in relevant part: The specification shall contain a written description of the invention and of the manner and process of making and using it, in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same. The Federal Circuit has explained that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.... Tossing out the mere germ of an idea does not constitute enabling disclosure." Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed.Cir.1997). To satisfy the enablement requirement, a specification must teach those skilled in the art how to make and to use the full scope of the claimed invention without undue experimentation. Genentech, 108 F.3d at 1365. "While every aspect of a generic claim certainly need not have been carried out by the inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention." Id. at 1366.  
Plainly stated, the specification fails to enabled the claimed invention(s). Taking claim 1 (1) for example, one of ordinary skill in the art would have to begin by selecting from numerous ‘expression vectors’ and numerous ‘first nucleic acid sequence’  and numerous ‘second nucleic acid sequence’ in hopes of stumbling upon a composition that, when administered via any route in vivo, would  provide the results of killing cancer cells. This amount of experimentation required to achieve this result is unduly extensive. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II. Disregard if written authorization has already been provided.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632